IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON                FILED
                             JUNE SESSION, 1999               July 12, 1999

                                                           Cecil Crowson, Jr.
                                                          Appellate Court Clerk
STATE OF TENNESSEE,                  )   C.C.A. NO. 02C01-9810-CR-00303
                                     )
            Appellee,                )
                                     )   SHELBY COUNTY
V.                                   )
                                     )
                                     )   HON. CHRIS CRAFT, JUDGE
CHR ISTIE T HOM AS,                  )
                                     )
            Appe llant.              )   (ASSAUL T)



FOR THE APPELLANT:                       FOR THE APPELLEE:

A. C. WHARTON                            PAUL G. SUMMERS
District Public Defender                 Attorney General & Reporter

TONY M. BRAYTON                          R. STEPHEN JOBE
Assistant Public Defender                Assistant Attorney General
Criminal Justice Center, Suite 201       2nd Floor, Cordell Hull Building
201 Poplar Avenue                        425 Fifth Avenue North
Memphis, TN 38103                        Nashville, TN 37243

                                         JOH N W. P IERO TTI
                                         District Attorn ey Ge neral

                                         JERRY KITCHEN
                                         Assistant District Attorney General

                                         DAN BYER
                                         Assistant District Attorney General
                                         Criminal Justice Center, Suite 301
                                         201 Poplar Avenue
                                         Memphis, TN 38103


OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                   ORDER
             In this case, the Defendant, Christie Thomas, has appealed as of right

from the trial court’s decision declining to grant her request for judicial diversion

pursuant to Tennessee Code Annotated section 40-35-313. Upon a plea of nolo

contende re to the offense of misdemeanor assault, the Defendant was sentenced

to serve sixty (60) days, which was suspended, and was placed on probation for

eleven (1 1) mon ths, twenty -nine (29 ) days.



             W e have reviewed the record and find that the trial court did not abuse

its discretion in declining to grant judicial divers ion to De fendan t pursua nt to

Tennessee Code Annotated section 40-35-313.                The evidence does not

prepon derate against the finding of the trial judge, and no error of law requiring a

reversal of the judgment is apparent on the record. Accordingly, the judgment of the

trial court is affirmed in accordance with R ule 20 of the Court of Criminal Appeals of

Tennessee.

                                 ____________________________________
                                 THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
DAVID H. WELLES , Judge



___________________________________
NORMA McG EE OGLE, Judge




                                          -2-